Citation Nr: 0947875	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  01-01 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for a low 
back disability for the period from October 14, 1997, through 
April 29, 2008. 


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from April 1952 to April 
1956. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from rating action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  A 
November 2008 Board decision granted an increased rating of 
60 percent for the Veteran's low back disability from April 
30, 2008, and denied entitlement to a rating in excess of 40 
percent for a low back disability for the period from October 
14, 1997, through April 29, 2008.  The Veteran appealed the 
denial of a rating in excess of 40 percent for a low back 
disability for the period from October 14, 1997, through 
April 29, 2008, to the United States Court of Appeals for 
Veterans Claims (hereinafter Court).  The Court granted a 
Joint Motion for Partial Remand in August 2009, and remanded 
the issue of entitlement to a rating in excess of 40 percent 
for a low back disability for the period from October 14, 
1997, through April 29, 2008, to the Board. 

In September 2005, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

The Veteran's attorney in a November 2009 presentation raised 
the issue of entitlement to a total disability rating for 
compensation based on individual unemployability, and this 
issue is referred to the RO for appropriate action. 

FINDING OF FACT

From October 14, 1997, through April 29, 2008, the Veteran's 
low back did not manifest the symptoms of pronounced 
intervertebral disc syndrome; his low back was not ankylosed, 
there was no evidence of incapacitating episodes, and no 
additional limitation of motion on repetitive use due to 
pain, fatigue, weakness, or lack or endurance.

CONCLUSION OF LAW

From October 14, 1997, through April 29, 2008, a rating in 
excess of 40 percent was not warranted for the Veteran's low 
back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002) Diagnostic Code 
5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letters dated in January 2005, April 2008 and 
May 2008.  

As for the duty to assist, the service treatment reports and 
VA clinical and examination reports have been obtained and 
there is no indication that there are additional records that 
need to be obtained that would assist in the adjudication of 
the claim.  As such, the duty to assist has been fulfilled.  
 
II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

In evaluating claims for increased ratings, the Board must 
evaluate the Veteran's condition with an eye toward the lack 
of usefulness of the body or system in question. 38 C.F.R. § 
4.10.  A disability of the musculoskeletal system is measured 
by the effect on ability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion in assigning the most accurate 
disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does 
not require a separate rating for pain, it does provide 
guidance for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  The Board has a special 
obligation to provide a statement of reasons or bases 
pertaining to § 4.40 in rating cases involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Because this appeal arose subsequent to the assignment of the 
initial rating for the Veteran's back disability following 
the initial award of service connection, the Board is 
required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present, (here, April 
2008).  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, because this appeal has been ongoing for a lengthy 
period of time, and because the level of a Veteran's 
disability may fluctuate over time, the VA is required to 
consider the level of the Veteran's impairment throughout the 
entire period.  In this respect, staged ratings are a 
sensible mechanism for allowing the assignment of the most 
precise disability rating-one that accounts for the possible 
dynamic nature of a disability while the claim works its way 
through the adjudication process.  O'Connell v. Nicholson, 21 
Vet. App. 89 (2007).  In this case, the "stage" of the 
Veteran's rating currently on appeal is the propriety of the 
40 percent for a low back disability for the period from 
October 14, 1997, through April 29, 2008.  

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability 
to perform skilled motions smoothly.  38 C.F.R. § 4.45.  
Painful motion with joint or periarticular pathology and 
unstable joints due to healed injury are recognized as 
productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Under 
section 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).

New rating criteria for evaluating intervertebral disc 
syndrome were published in September 2002, during the 
pendency of this appeal.  The rating criteria for evaluating 
other disabilities of the spine changed in September 2003.  
Also in September 2003, the Diagnostic Code number for 
intervertebral disc syndrome was changed from "5293" to 
"5243."  In the June 2005 and July 2008 Supplemental  
Statements of the Case, the RO considered both the new and 
old criteria.  The new criteria are only to be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  Precedent opinions 
promulgated by the Office of General Counsel as to matters of 
legal interpretation are binding upon the VA. 38 C.F.R. § 
14.507.

The older criteria for rating intervertebral disc syndrome 
provided that mild intervertebral disc syndrome was rated as 
10 percent disabling, moderate intervertebral disc syndrome 
with recurring attacks was rated as 20 percent disabling, 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief was rated as 40 percent disabling, 
and pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief was 
rated as 60 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Currently, intervertebral disc syndrome (either pre-operative 
or post-operative) is evaluated either on the total duration 
of incapacitating episodes over the previous twelve months or 
by combining under 38 C.F.R. § 4.25 (the combined ratings 
table) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  When rating intervertebral disc syndrome based 
upon incapacitating episodes, when the incapacitating 
episodes have a total duration of at least six weeks during 
the past twelve months, a disability rating of 60 percent is 
provided. When the incapacitating episodes have a total 
duration of at least four weeks but less than six weeks 
during the past twelve months, a disability rating of 40 
percent is provided.  With incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past twelve months, a 20 percent rating is 
provided.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past twelve months, a 10 percent rating is provided.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2009); Diagnostic Code 
5243 (2009).

Prior to September 26, 2003, intervertebral disc syndrome 
causing slight limitation of lumbar spine motion was rated as 
10 percent disabling, moderate limitation of motion was rated 
as 20 percent disabling, and severe limitation of lumbar 
spine motion was rated as 40 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003).

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Effective as of September 26, 2003, intervertebral disc 
syndrome can be rated under a General Rating Formula for 
Diseases and Injuries of the Spine, if this method results in 
a higher disability rating.  38 C.F.R. § 4.71a (2009).  The 
applicable portion of this general formula provides a 10 
percent disability rating in the case of intervertebral disc 
syndrome resulting in forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees, or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; a 
20 percent disability rating for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating will be assigned in the case of forward flexion of the 
thoracolumbar spine 30 degrees or less.  A higher disability 
rating is warranted only in the case of ankylosis of the 
entire thoracolumbar spine. 

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  A 
series of explanatory notes advises the adjudicator to 
evaluate associated objective neurologic abnormalities 
separately, under an appropriate diagnostic code, and to 
refer to an illustration depicting normal and abnormal range 
of spine motion, among other instructions.  A preliminary 
note provides that the disability ratings to be assigned 
under the General Rating Formula apply with or without 
symptoms such as pain, stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.  38 
C.F.R. § 4.71a (2009).

Applying the legal criteria to the facts of this case, the 
Veteran's spine disability includes degenerative disc 
disease, and the Veteran's attorney asserted in her November 
2009 presentation that the criteria for a 60 percent rating 
for intervertebral disc syndrome prior to April 2008 were met 
under the old criteria codified at Diagnostic Code 5293 since 
evidence prior to April 2008 demonstrated "other 
neurological findings appropriate to the site of disease 
disc."  While prior to April 2008 the Veteran displayed some 
of the symptomatology listed for intervertebral disc syndrome 
under Diagnostic Code 5293 (such as pain and muscle spasm), 
these symptoms did not present themselves prior to April 2008 
nearly to the extent which could be considered 
"pronounced," with "little intermittent relief," which was 
required for a 60 percent rating under the old criteria 
codified at Diagnostic Code 5293.  For example, the Veteran 
has complained of low back pain (such as noted in an April 
1997 letter from Gary L. Osher, M.D., VA examination reports 
dated in June 2000 and September 2005, VA outpatient records 
dated in June 1999, February 2001, March 2001, May 2001, and 
June 2004, and in hearing transcripts dated in August 2001 
and September 2005).  Yet objective evidence of pain on 
motion was not always found.  He did not appear to be in any 
acute discomfort during his June 1999 outpatient visit and 
walked around the room in a free manner.  The examiner in 
September 2004 noted that the Veteran was ambulatory and in 
"no pain."  

Demonstrable muscle spasm and absent ankle jerk are two other 
symptoms listed for a 60 percent rating under Diagnostic Code 
5293.  While the Veteran walked with a decided limp at his 
June 2000 VA examination and had marked limitation of motion 
(despite making a good effort), no paravertebral muscle spasm 
was found. None of the medical records prior to the April 
2008 VA examination reflect any absent ankle jerk.  However, 
during that examination, the examiner noted an absent 
Achilles deep tendon reflex, which was "probably secondary 
to an L5-S1 disc affecting the S1 nerve."  As explained 
above, because the appeal has remained active since these 
criteria were in effect, a rating under the older criteria 
may be assigned.  Therefore, the Board in its November 2008 
decision held that a 60 percent rating under Diagnostic Code 
5293 was warranted, effective from April 30, 2008, but no 
earlier, reflecting the date the absent ankle jerk was first 
documented.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

The prior Diagnostic Codes 5292 (for limitation of motion of 
the lumbar spine), 5294 (for sacro-iliac injury and 
weakness), and 5295 (for lumbosacral strain) have maximum 
ratings of 40 percent, so a rating in excess of 40 percent 
for the Veteran's low back disability for the period from 
October 14, 1997, through April 29, 2008, could not have been 
assigned under these diagnostic codes.  A higher rating under 
the prior Diagnostic Codes 5286 or 5289 is also not warranted 
because no evidence has been presented of lumbar spine 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289.

As for the revised criteria, the medical evidence relevant to 
this new criteria includes no reference or suggestion that 
any physician actually directed bed rest for the Veteran's 
low back symptoms.  Moreover, at his September 2004 
examination, the Veteran told the VA physician that there had 
been no incapacitating episodes during the prior 12 months.  
There is simply no evidence suggesting that even a 10 percent 
rating for the period from October 14, 1997, through April 
29, 2008, is warranted under the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes" under the revised criteria. 

As to orthopedic manifestations, under the "General Rating 
Formula for Diseases and Injuries of the Spine," a 50 
percent rating was warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  Yet none of the outpatient or 
examination reports dated in the period relevant to this new 
criteria reflect that the Veteran has ankylosis of the 
thoracolumbar spine, so a rating in excess of 40 percent for 
the period from October 14, 1997, through April 29, 2008, 
under these revised criteria is not warranted.

Prior to the April 2008 VA examination, the Veteran would not 
have been entitled to a 40 percent rating under the "General 
Rating Formula for Diseases and Injuries of the Spine."  
That requires (in pertinent part) forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees. 38 
C.F.R. § 4.71a, Plate V.  Again, the Veteran does not have 
ankylosis of the spine, and at a September 2004 VA 
examination he displayed forward flexion to 70 degrees.  
Moreover, during the April 2008 examination, the Veteran's 
range of motion was measured as follows:  flexion from 0 to 5 
degrees with pain at 5 degrees, hyperextension from 0 to 10 
degrees with pain at 10 degrees, right lateral bending from 0 
to 10 degrees with pain at 10 degrees, left lateral bending 
from 0 to 15 degrees with pain at 15 degrees, right and left 
rotation from 0 to 15 degrees with pain at 15 degrees 
bilaterally.  These measurements equate to a 40 percent 
disability rating under the General Rating Formula.  A 60 
percent disability rating is warranted under the General 
Rating Formula only in the case of ankylosis of the entire 
thoracolumbar spine, which the Veteran does not have.

The specific and only fault found in the Board's November 
2008 decision, as described in the Joint Motion for Remand, 
was the "Board's failure to consider the potential 
applicability of [38 C.F.R.§§ 4.40 and 4.45] prior to April 
30, 2008, in this case..."  As indicated above, these 
provisions provide guidance for evaluating impairment to the 
musculoskeletal system.  Section 4.40 provides:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection 
in parts of the system, to perform the normal 
working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on 
which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associate 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

Section 4.45 provides:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:

(a) Less movement than normal ...
(b) More movement than normal...
(c) Weakened movement ...
(d) Excess fatigability...
(e) Incoordination, impaired ability to execute 
skilled movements smoothly. 
(f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations....

In assigning the Veteran's disability rating and evaluating 
his claim, the Board has considered the foregoing provisions.  
The rating criteria contemplate limitation of 
motion/functional loss which the record indicates is 
influenced by pain, weakness, and fatigability.  In this 
regard, it is noted that the adjective used to describe the 
level of impairment in the criteria set out in the Rating 
Schedule, effective when the claim was initiated, for the 
rating assigned is "severe."  The current criteria, 
explicitly contemplates symptoms such as pain, or radiating 
pain, stiffness, and aching.  Likewise, the VA examiners in 
2000, 2004 and 2008 reporting range of motion, indicated 
consideration was being given to pain, weakness, fatigue and 
lack of endurance.  Thus, it may be concluded the rating 
assigned fully contemplates the Veteran's functional 
impairment.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluation of 40 percent for the period from October 14, 
1997, through April 29, 2008, is not inadequate.  The rating 
criteria contemplates the Veteran's symptoms, the rating 
itself contemplates periods of missed work, and the Veteran 
has not been hospitalized for his back disability during the 
appeal period.  Accordingly, referral of this decision for 
extraschedular consideration is not indicated.  

In sum, the Board finds that the preponderance of the 
evidence is against the assignment of a rating in excess of 
40 percent for a low back disability for the period from 
October 14, 1997, through April 29, 2008.  As such, the 
doctrine of a reasonable doubt does not apply, and the 
Veteran's claim is denied.  Gilbert, supra.  


ORDER

Entitlement to a rating in excess of 40 percent for a low 
back disability for the period from October 14, 1997, through 
April 29, 2008, is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


